 



Exhibit 10.18
FANNIE MAE
STOCK COMPENSATION PLAN OF 2003
as amended December 14, 2007
I. The Plan

  1.1   Purpose. The purpose of the Fannie Mae Stock Compensation Plan of 2003
is to promote the success of Fannie Mae by providing stock compensation to
employees and directors that is comparable to that provided by similar
companies; to attract, motivate, retain and reward employees of Fannie Mae; to
provide incentives for high levels of individual performance and improved
financial performance of Fannie Mae; to attract, motivate and retain experienced
and knowledgeable independent directors; and to promote a close identity of
interests between directors, officers, employees and shareholders.     1.2  
Definitions. The following terms shall have the meanings set forth below:

  (1)   “Award” shall mean an award of any Option, Stock Appreciation Right,
Restricted Stock, Performance Share Award, Stock Bonus or any other award
authorized under Section 1.6, or any combination thereof, whether alternative or
cumulative, or an award of any Options or Restricted Stock authorized under
Articles VI and VII.     (2)   “Award Date” shall mean the date upon which the
Committee takes the action granting an Award or a later date designated by the
Committee as the Award Date at the time it grants the Award, or, in the case of
Awards under Sections 6.2 or 7.2, the applicable dates set forth therein.    
(3)   “Award Document” shall mean any writing (including in electronic or other
form approved by the Committee), which may be an agreement, setting forth the
terms of an Award that has been granted by the Committee.     (4)   “Award
Period” shall mean the period beginning on an Award Date and ending on the
expiration date of such Award.     (5)   “Beneficiary” shall mean the person or
persons designated by a Participant or Permitted Transferee in writing to the
senior-ranking officer in the Human Resources department of Fannie Mae to
receive the benefits specified in an Award Document and under the Plan in the
event of the death of the Participant or Permitted Transferee.     (6)  
“Benefit Plans Committee” shall mean the Benefit Plans Committee established by
the Board, consisting of employees of Fannie Mae.     (7)   “Board” shall mean
the Board of Directors of Fannie Mae.     (8)   “Cause” shall mean significant
harm to Fannie Mae in connection with a Participant’s employment by Fannie Mae,
by the Participant’s engaging in dishonest or fraudulent actions or willful
misconduct or performing the Participant’s duties in a negligent manner, as
determined by the Committee for a member of the Board who is an officer or
employee of Fannie Mae and for the General Counsel of Fannie Mae, and by the
General Counsel of Fannie Mae for all other employees; provided that no act or
failure to act will be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the act
or failure to act was in the interest of Fannie Mae.     (9)   “Change in
Control Event” shall mean a change in the composition of a majority of the Board
elected by shareholders within 12 months after any “person” (as such term is
used in Sections 3(a)(9), 13(d)(3) and 14(d)(2) of the Securities Exchange Act
of 1934) is or becomes the beneficial owner, directly or indirectly, of
securities of Fannie Mae representing more than 25 percent of the combined
voting power of the then-outstanding securities of Fannie Mae entitled to then
vote generally in the election of directors of Fannie Mae.     (10)   “Code”
shall mean the Internal Revenue Code of 1986, as amended from time to time.

 



--------------------------------------------------------------------------------



 



  (11)   “Committee” shall mean the Compensation Committee of the Board.    
(12)   “Common Stock” shall mean the common stock of Fannie Mae and, in the
event such common stock is converted to another security or property pursuant to
Section 8.2, such other security or property.     (13)   “Director Term” shall
mean the period starting immediately following the annual meeting of the
shareholders at which directors are elected to serve on the Board and ending at
the close of the next annual meeting at which directors are elected.     (14)  
“Early Retirement” means separation from service with Fannie Mae at or after the
attainment of age 60 (but before attainment of age 65) with five years of
service with Fannie Mae, or at an earlier age only if permitted by the Committee
in its sole discretion. For purposes of this Section 1.2(14), a year of service
shall be determined in accordance with the Federal National Mortgage Association
Retirement Plan for Employees Not Covered Under Civil Service Retirement Law.  
  (15)   “Eligible Employee” shall mean any employee of Fannie Mae.     (16)  
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.     (17)   “Fair Market Value” shall mean the per share value of Common
Stock as determined by using the mean between the high and low selling prices of
such Common Stock, on the date of determination, as reported on the NYSE. If
such prices are not available the Fair Market Value shall be the mean of (1) the
mean between the high and low selling prices of the common stock, as reported on
the NYSE, for the first trading day immediately preceding the date of
determination and (2) the mean between the high and low selling prices of the
common stock, as reported on the NYSE, for the first trading day immediately
following the date of determination. If the Common Stock is no longer traded on
the NYSE, or if for any other reason using the foregoing methods to determine
Fair Market Value is not possible or logical under the circumstances, the
Committee may determine the Fair Market Value, in good faith, using any
reasonable method.     (18)   “Fannie Mae” shall mean Fannie Mae and its
successors and, where the context requires, its Subsidiaries.     (19)  
“Immediate Family Member” shall mean, with respect to a Participant, (i) the
Participant’s child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, half-sibling, stepsibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law
(including adoptive relations where the adopted individual shall not have
attained the age of 18 years prior to such adoption); (ii) the Participant’s
Domestic Partner (as defined in Section 2.18 of the Federal National Mortgage
Association Retirement Plan for Employees Not Covered Under Civil Service
Retirement Law and determined pursuant to the guidelines and procedures
established thereunder); (iii) any lineal ascendant or descendant of any
individual described in (i) or (ii) above; (iv) any partnership, limited
liability company, association, corporation or other entity all of whose
beneficial interests (including without limitation all pecuniary interests,
voting rights and investment power) are held by and for the benefit of the
Participant and/or one or more individuals described in (i), (ii) or
(iii) above; or (v) any trust for the sole benefit of the Participant and/or one
or more individuals described in (i), (ii) or (iii) above.     (20)   “Incentive
Stock Option” shall mean an Option that is designated as an incentive stock
option within the meaning of Section 422 of the Code, or any successor
provision, and that otherwise satisfies the requirements of that section.    
(21)   “NMD Participant” shall mean a Nonmanagement Director who has been
granted an Award under Article VI or Article VII.     (22)   “Nonmanagement
Director” shall mean a member of the Board who is not an officer or employee of
Fannie Mae.     (23)   “Nonqualified Stock Option” shall mean an Option that is
not an Incentive Stock Option     (24)   “NYSE” shall mean the New York Stock
Exchange.     (25)   “Option” shall mean an option to purchase shares of Common
Stock pursuant to an Award.

2



--------------------------------------------------------------------------------



 



  (26)   “Participant” shall mean a Nonmanagement Director who has been granted
an Award under the Plan or an Eligible Employee who has been granted an Award
under the Plan.     (27)   “Performance Share Award” shall mean an Award granted
under Section 5.1.     (28)   “Permitted Transferee” shall mean (i) any
Immediate Family Member with respect to the Participant, and (ii) in the case of
an Eligible Employee, any organization described in Section 170(c) of the Code
that is eligible to receive tax-deductible, charitable contributions or any
intermediary designated to exercise an Option for the benefit of such
organization.     (29)   “Personal Representative” shall mean the person or
persons who, upon the incompetence of a Participant or Permitted Transferee,
shall have acquired, by legal proceeding or power of attorney, the power to
exercise the rights under the Plan, and who shall have become the legal
representative of the Participant or Permitted Transferee, or, in the event of
the death of the Participant or the Permitted Transferee, the executor or
administrator of the estate of the Participant or Permitted Transferee.     (30)
  “Plan” shall mean this Fannie Mae Stock Compensation Plan of 2003.     (31)  
“Plan Termination Date” shall mean the tenth anniversary of the date of the
meeting at which shareholders of Fannie Mae approve the Plan.     (32)   “QDRO”
shall mean a qualified domestic relations order as defined in Section 414(p) of
the Code or Section 206(d)(3) of ERISA (to the same extent as if this Plan were
subject thereto) and the applicable rules thereunder.     (33)   “Restricted
Stock” shall mean shares or bookkeeping units of Common Stock awarded to a
Participant subject to payment of the consideration, if any, and the conditions
on vesting and transfer and other restrictions as are established under the
Plan, for so long as such shares or units remain nonvested under the terms of
the applicable Award Document.     (34)   “Retirement” shall mean, in the case
of an Eligible Employee, separation from service with Fannie Mae under
conditions entitling such Eligible Employee to an immediate annuity under the
Federal National Mortgage Association Retirement Plan for Employees Not Covered
Under Civil Service Retirement Law or under the Civil Service retirement law,
whichever is applicable to such Eligible Employee, at or after the attainment of
age 65.     (35)   “Stand-Alone SAR” shall mean a Stock Appreciation Right
granted independently of any other Award.     (36)   “Stock Appreciation Right”
shall mean a right pursuant to an Award to receive a number of shares of Common
Stock or an amount of cash, or a combination of shares of Common Stock and cash,
the aggregate amount or value of which is determined by reference to a change in
the Fair Market Value of the Common Stock.     (37)   “Stock Bonus” shall mean
an Award of shares of Common Stock under Section 5.2.     (38)   “STSP” shall
mean the Fannie Mae Securities Transactions Supervision Program and the
guidelines thereunder.     (39)   “Subsidiary” shall mean an organization whose
employees are identified by the Board as eligible to participate in benefit
plans of Fannie Mae.     (40)   “Total Disability” shall mean complete and
permanent inability by reason of illness or accident to perform the duties of
the occupation at which the Participant was employed when the illness commenced
or accident occurred, as determined by Fannie Mae’s independent medical
consultant.     (41)   “Without Consideration” shall mean, with respect to a
transfer of an Option, that the transfer is being made purely as a gift or
donation, with no promise or receipt of payment, goods, services or other thing
of value in exchange for the Option; provided, however, if the terms of a
transfer of Options to an otherwise Permitted Transferee require

3



--------------------------------------------------------------------------------



 



      that, upon proper notice of exercise of such Options, (i) Fannie Mae may
reduce the number of shares of Common Stock or sell such number of shares of
Common Stock otherwise deliverable thereunder to the extent required to fund any
additional withholding tax on behalf of the Eligible Employee necessitated by
the exercise, delivering only the balance of the             shares of Common
Stock due upon exercise of the Option to the Permitted Transferee, and/or
(ii) the Permitted Transferee sell the shares of Common Stock so received upon
exercise of the Option, apply a portion of the net proceeds of the exercise to
the payment of any additional taxes, fees or other costs or expenses incurred by
the donor Eligible Employee in connection with or as a result of such transfer
and then deliver (if an intermediary) or retain (if an organization described in
Section 170(c) of the Code) the remaining net proceeds from such sales of shares
of Common Stock, the transfer shall nevertheless continue to be Without
Consideration for the purposes hereof. A distribution of an Option by an entity
or trust described in Section 1.2(19)(iv) or (v) to an owner or beneficiary
thereof shall be treated as a transfer Without Consideration.

  1.3   Administration and Authorization; Power and Procedure

  (a)   The Committee. The Plan shall be administered by, and all Awards to
Eligible Employees shall be authorized by, the Committee, unless otherwise
required by law or regulation. Action of the Committee with respect to the
administration of the Plan shall be taken by majority vote or unanimous written
consent of the respective members.     (b)   Plan Awards; Interpretation;
Powers. Subject to the express provisions of the Plan, the Committee shall have
the authority:

  (i)   to determine the Eligible Employees who will receive an Award;     (ii)
  to grant an Award to such Eligible Employees, to determine the amount of and
the price at which shares of Common Stock will be offered or awarded, to
determine the other specific terms and conditions of such Award consistent with
the express limits of the Plan, to establish the installments (if any) in which
such Award shall become exercisable or shall vest, and to establish the
expiration date and the events of termination of such Award;     (iii)   to
construe and interpret the Plan and any Award Documents, to further define the
terms used in the Plan, and to prescribe, amend and rescind rules and
regulations relating to the administration of the Plan;     (iv)   to cancel,
modify or waive Fannie Mae’s rights with respect to, or modify, discontinue,
suspend or terminate, an Award being granted or an outstanding Award granted to
or held by an Eligible Employee, subject to any required consents under
Section 8.5;     (v)   as part of any Eligible Employee’s employment agreement
approved by the Committee, to modify or change an Award;     (vi)   to
accelerate the vesting of, extend the ability to exercise, or extend the term of
an Award being granted or an outstanding Award; and     (vii)   to make all
other determinations and take such other actions as contemplated by the Plan or
as may be necessary or advisable for the administration of the Plan and the
effectuation of its purposes.         Notwithstanding the foregoing, the
provisions of Articles VI and VII (except Sections 6.7 and 7.5) relating to
Nonmanagement Director Awards shall be automatic and, to the maximum extent
possible, self-effectuating. Ministerial, non-discretionary actions with respect
to implementation of the Plan shall be performed by individuals who are officers
or employees of Fannie Mae at the direction of the senior ranking officer in the
Human Resources department of Fannie Mae. The senior ranking officer in the
Human Resources department of Fannie Mae may also direct that certain
administrative functions shall be performed by service providers outside of
Fannie Mae.

  (c)   Binding Determinations. Any action taken by, and any inaction of, Fannie
Mae, any Subsidiary, the Board, the Committee or the Benefit Plans Committee
relating or pursuant to the Plan shall be within the absolute discretion of that
entity or body and shall be conclusive and binding upon all persons. Subject
only to compliance with the express provisions of the Plan, the Board, the
Committee and the Benefit Plans Committee may act in their absolute discretion
in matters within their authority related to this Plan.

4



--------------------------------------------------------------------------------



 



  (d)   Reliance on Experts. In making any determination or in taking or not
taking any action under the Plan, the Board, the Committee and the Benefit Plans
Committee may obtain and may rely upon the advice of experts, including
professional advisors to Fannie Mae.     (e)   Delegation. The Committee may
delegate, subject to such terms and conditions as it may impose, some or all of
its authority under the Plan to one or more members of the Board or, for Awards
to Eligible Employees below the rank of Senior Vice President, to the
senior-ranking officer in the Human Resources department. In addition, the
Committee may delegate ministerial, non-discretionary functions to individuals
who are officers, employees, contractors or vendors of Fannie Mae.     (f)   No
Liability. No member of the Board, the Committee or the Benefit Plans Committee,
or director, officer or employee of Fannie Mae or any Subsidiary shall be
liable, responsible or accountable in damages or otherwise for any determination
made or other action taken or any failure to act by such person in connection
with the administration of the Plan, so long as such person is not determined by
a final adjudication to be guilty of willful misconduct with respect to such
determination, action or failure to act.     (g)   Indemnification. To the
extent permitted by law, each of the members of the Board, the Committee and the
Benefit Plans Committee and each of the directors, officers and employees of
Fannie Mae and any Subsidiary shall be held harmless and be indemnified by
Fannie Mae for any liability, loss (including amounts paid in settlement),
damages or expenses (including reasonable attorneys’ fees) suffered by virtue of
any determinations, acts or failures to act, or alleged acts or failures to act,
in connection with the administration of the Plan so long as such person is not
determined by a final adjudication to be guilty of willful misconduct with
respect to such determination, action or failure to act.

  1.4   Participation. Awards may be granted by the Committee to Eligible
Employees. An Eligible Employee who has been granted an Award may be granted, if
otherwise eligible, additional Awards if the Committee shall so determine.
Nonmanagement Directors shall be eligible to receive Awards granted
automatically under Sections 6.2 and 7.2 and Awards granted under Sections 6.7
and 7.5.     1.5   Shares Available for Awards.

  (a)   Common Stock. Subject to the provisions of Section 8.2, the shares of
Common Stock that may be delivered under this Plan shall be shares of Fannie
Mae’s authorized but unissued Common Stock, shares of Common Stock held by
Fannie Mae as treasury shares or shares of Common Stock purchased by Fannie Mae
on the open market.     (b)   Number of Shares. The maximum number of shares of
Common Stock that may be delivered under Awards granted to Eligible Employees
and Nonmanagement Directors under the Plan shall not exceed 40,000,000 shares,
and, subject to such overall maximum as applied to all Awards, the maximum
number of shares of Common Stock that may be delivered under Specified Stock
Awards (as hereinafter defined) shall not exceed, in the aggregate, 2,000,000
shares. For purposes of this Section 1.5(b),

  (i)   a Specified Stock Award is (A) an Award granted pursuant to Article IV
(“Restricted Stock Awards”) that is scheduled to vest in full before the third
anniversary of the date of grant, or (B) an Award granted pursuant to
Section 5.1 (“Grants of Performance Share Awards”) with a performance cycle that
ends less than one year from the date of grant, or (C) an Award granted pursuant
to Section 5.2 (“Grants of Stock Bonuses”) that is fully and immediately vested
or that has vesting or performance features described in (A) or (B) above;    
(ii)   an Award that is described in both Article IV and Section 5.1 shall be
considered a Specified Stock Award only if it is described in both of clauses
(A) and (B) of Section 1.5(b)(i) above;     (iii)   in applying
Sections 1.5(b)(i), there shall be disregarded any Award or Plan provision that
could result in accelerated vesting of or delivery of Common Stock under an
Award; and     (iv)   the 40,000,000 and 2,000,000 limitations shall be subject
to adjustment in accordance with Section 8.2.”

5



--------------------------------------------------------------------------------



 



  (c)   Calculation of Available Shares and Replenishment. A good faith estimate
of the number of shares of Common Stock subject to outstanding Awards that will
be satisfied by delivery of shares of Common Stock, plus the number of shares of
Common Stock referenced in calculating an Award paid in cash, shall be reserved
from the number of shares of Common Stock available for Awards under the Plan.
The aggregate number of shares of Common Stock delivered under the Plan plus the
number of shares of Common Stock referenced with respect to Awards paid in cash
shall reduce the number of shares of Common Stock remaining available for Awards
under the Plan. If any Award shall expire or be canceled or terminated without
having been exercised in full, or any Common Stock subject to a Restricted Stock
Award or other Award shall not vest or be delivered, the unpurchased, nonvested
or undelivered shares of Common Stock subject thereto or the shares of Common
Stock referenced with respect thereto shall again be available under the Plan.
In the case of Awards granted in combination such that the exercise of one
results in a proportionate cancellation of the other, the number of shares of
Common Stock reserved for issuance shall be the greater of the number that would
be reserved if one or the other alone were outstanding. If Fannie Mae withholds
shares of Common Stock pursuant to Section 8.4, the number of shares of Common
Stock that would have been deliverable with respect to an Award but that are
withheld pursuant to the provisions of Section 8.4 shall be treated as
delivered, and the aggregate number of shares of Common Stock deliverable with
respect to the applicable Award and under the Plan shall be reduced by the
number of shares of Common Stock so withheld, and such withheld shares shall not
be available for additional Awards.

  1.6   Grant of Awards. Subject to the express provisions of the Plan, the
Committee shall determine the number of shares of Common Stock subject to each
Award, the price (if any) to be paid for such shares or Award and other terms
and conditions of the Award. Each Award to an Eligible Employee shall be
evidenced by an Award Document, which, if required by the Committee, shall be
signed by the Eligible Employee. Awards are not restricted to any specified form
or structure and may include, without limitation, the types of Awards set forth
in Articles II, III, IV and V or, without limitation, any other transfers of
Common Stock or any options or warrants to acquire shares of Common Stock, or
any similar right with value related to or derived from the value of Common
Stock, as may be determined by the Committee. An Award may consist of one such
benefit, or two or more of them in any combination or alternative.     1.7  
Award Period. Each Award and all executory rights or obligations under the
related Award Document shall expire on such date (if any) as shall be determined
by the Committee.     1.8   Limitations on Exercise and Vesting of Awards.

  (a)   Provisions for Exercise. An Award shall be exercisable or shall vest as
determined by the Committee.     (b)   Procedure. Any exercisable Award shall be
exercised when the person appointed by the Committee or the Committee’s designee
receives written notice of exercise from the Participant or by any other method,
including in electronic form, approved by the Committee, together with
satisfactory arrangements for any required payment to be made in accordance with
Sections 2.2 or 8.4 or the terms of the Award Document, as the case may be.    
(c)   Fractional Shares. Fractional share interests shall be disregarded, but
may be accumulated, or the Committee may determine that cash will be paid or
transferred in lieu of any fractional share interests.

  1.9   Transferability.

  (a)   General Restrictions. Awards may be exercised only by the Participant;
the Participant’s Personal Representative, if any; the Participant’s
Beneficiary, if the Participant has died; the recipient of an Award by will or
the laws of descent and distribution or, in the case of a Nonqualified Stock
Option, pursuant to a QDRO; in the case of a Nonqualified Stock Option, a person
who was a Permitted Transferee at the time the Option was transferred to such
person; a Permitted Transferee’s Personal Representative, if any; or a Permitted
Transferee’s Beneficiary, if the Permitted Transferee has died. Amounts payable
or shares of Common Stock issuable under an Award shall be paid to (or
registered in the name of) the person or persons specified by the person
exercising the Award. Other than (i) by will or the laws of descent and
distribution or, in the case of a Nonqualified Stock Option, pursuant to a QDRO
or (ii) to a Permitted Transferee in the case of any Nonqualified Stock Option
and (subject to (b), (c), (d), and (e) below), no right or benefit under this
Plan or any Award, whether vested or not vested, shall be transferable by a
Participant or Permitted Transferee or shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge (other than to Fannie Mae), and any such attempted action shall be void.

6



--------------------------------------------------------------------------------



 



      Fannie Mae shall disregard any attempt at transfer, assignment or other
alienation prohibited by the preceding sentences and shall pay or deliver such
cash or shares of Common Stock only in accordance with the provisions of this
Plan. The designation of a Beneficiary hereunder shall not constitute a transfer
for these purposes.

  (b)   Tax Withholding. An Eligible Employee may not transfer Options
(“Transferred Options”) to a Permitted Transferee, other than a charitable
organization described in Section 1.2(28)(ii), unless the Eligible Employee
agrees to retain, and not to exercise until the exercise of the Transferred
Options, at least 50 percent of the exercisable Options held by the Eligible
Employee with the same exercise price and expiration date as the Transferred
Options. The condition set forth in the first sentence of this Section 1.9(b),
however, may be waived at any time by (A) the Chairman of the Committee in the
case of an Eligible Employee who is either a member of the Board or the
senior-ranking officer in the Human Resources department of Fannie Mae, or
(B) the senior-ranking officer in the Human Resources department of Fannie Mae
in the case of any other Eligible Employee, and, as a condition of such waiver,
the Chairman of the Committee or the senior-ranking officer in the Human
Resources department of Fannie Mae, as the case may be, may specify other steps
that the Eligible Employee must take to provide for the collection by Fannie Mae
of all federal, state, local and other taxes required by law to be withheld upon
the exercise of such Transferred Options.     (c)   Notice of Transfer. A
transfer of an Option to a Permitted Transferee shall not be effective unless,
prior to making the transfer, the transferor (i) provides written notice of the
transfer to (A) the Chairman of the Committee in the case of a transfer by a
Participant who is either a member of the Board, the senior-ranking officer in
the Human Resources department of Fannie Mae or the General Counsel of Fannie
Mae (or a transfer by a Permitted Transferee of an Option originally granted to
a member of the Board or to the senior-ranking officer in the Human Resources
department of Fannie Mae), or (B) the senior-ranking officer in the Human
Resources department of Fannie Mae in the case of any other transfer, and (ii)
certifies in writing to the Chairman of the Committee or the senior-ranking
officer in the Human Resources department of Fannie Mae, as the case may be,
that the transfer will be Without Consideration.     (d)   Approval of Transfer.
A transfer of an Option to a charitable organization described in section
1.2(28)(ii) shall not be effective unless, after receiving the notice described
in (c) above, the Chairman of the Committee or, after consultation with the
General Counsel of Fannie Mae, the senior-ranking officer in the Human Resources
department of Fannie Mae, as the case may be, either approves the proposed
transfer in writing or does not disapprove the proposed transfer in writing
within ten business days after receipt of such notice. The Chairman of the
Committee or, after consultation with the General Counsel of Fannie Mae, the
senior-ranking officer in the Human Resources department of Fannie Mae, as the
case may be, may disapprove a proposed transfer if he or she determines, in his
or her good faith judgment, that (i) the proposed Permitted Transferee has
philosophies, purposes, policies, objectives, goals or practices inconsistent
with those of Fannie Mae or (ii) the Participant has not taken such steps as may
be necessary or appropriate to provide for the collection by Fannie Mae of all
federal, state, local and other taxes required by law to be withheld upon
exercise of the Option.     (e)   Transfer of Nonvested Options. A nonvested
Option may be transferred only to an Immediate Family Member described in
section 1.2(28)(i) and only with the prior consent of (A) the Chairman of the
Committee in the case of a Participant who is either a member of the Board, the
senior-ranking officer in the Human Resources department of Fannie Mae or the
General Counsel of Fannie Mae, or (B) after consultation with the General
Counsel, the senior-ranking officer in the Human Resources department of Fannie
Mae, after consultation with the General Counsel of Fannie Mae, in the case of
any other Participant.

  1.10   Section 83(b) Elections. If a Participant shall file an election with
the Internal Revenue Service under Section 83(b) of the Code to include the
value of any Award in the Participant’s gross income while the Award remains
subject to restrictions, the Participant shall promptly furnish Fannie Mae with
a copy of such election.

7



--------------------------------------------------------------------------------



 



II. Options

  2.1   Grants. One or more Options may be granted under this Article II to any
Eligible Employee. Each Option granted may be either an Incentive Stock Option
or a Nonqualified Stock Option.     2.2   Option Price.

  (a)   Pricing Limits. The exercise price for shares of Common Stock covered by
an Option shall be determined by the Committee at the time of the Award, but
shall not be less than 100 percent of the Fair Market Value of the Common Stock
on the Award Date. Notwithstanding any provision of the Plan, an Option may not
be modified so as to reduce the exercise price of the Option.     (b)   Payment
Provisions. The exercise price for any shares of Common Stock purchased on
exercise of an Option granted under this Article II shall be paid in full at the
time of each exercise in one or a combination of the following methods: (i) by
electronic funds transfer; (ii) by check payable to the order of Fannie Mae;
(iii) by notice and third party payment; (iv) by the delivery of shares of
Common Stock already owned by the Participant; or (v) by cashless exercise, or
any other method, if permitted by law and authorized by the Committee, in its
discretion, or specified in the applicable Award Document; provided, however,
that the Committee, in its discretion, may limit the Participant’s ability to
exercise an Option by delivering shares of Common Stock, including by imposing a
requirement that the Participant satisfy a minimum holding period with respect
to the shares so delivered. Shares of Common Stock used to satisfy the exercise
price of an Option shall be valued at their Fair Market Value on the date of
exercise.

  2.3   Limitations on Incentive Stock Options. There shall be imposed in any
Award Document relating to Incentive Stock Options such terms and conditions as
from time to time are required in order that the Option be an “incentive stock
option” as that term is defined in Section 422 of the Code, or any successor
provision.     2.4   Option Period.

  (a)   Award Period. Each Option shall specify the Award Period for which the
Option is granted and shall provide that the Option shall expire at the end of
such Award Period. The Committee may extend the Award Period by amendment of an
Option or in an Eligible Employee’s employment agreement approved by the
Committee. Notwithstanding the foregoing, the Award Period with respect to an
Incentive Stock Option, including all extensions, shall not exceed ten years.  
  (b)   Effect of Termination of Employment. Notwithstanding the provisions of
Section 2.4(a), unless otherwise provided by the Committee or in an Eligible
Employee’s employment agreement approved by the Committee, (i) for a Participant
whose employment is terminated for any reason other than for Cause, Retirement,
Early Retirement, Total Disability, death or having attained at least age 55
with at least five years of service and is not covered by Section 2.5(d), an
Option shall expire on the earlier to occur of (A) the end of the Award Period
or (B) the date three months following the Participant’s termination of
employment, (ii) for a Participant whose employment is terminated and is covered
by Section 2.5(d), an Option shall expire on the earlier to occur of (A) the end
of the Award Period or (B) the date 12 months following the Participant’s
termination of employment, (iii) for a Participant whose employment is
terminated by reason of Retirement, Early Retirement, Total Disability, death or
having attained at least age 55 with at least five years of service, an Option
shall expire on the end of the Award Period and (iv) for a Participant whose
employment is terminated by Fannie Mae for Cause, an Option shall expire upon
the Participant’s termination.     (c)   Death of Permitted Transferee. Unless
otherwise provided by the Committee, an Option held by a Permitted Transferee
shall expire on the earlier of the date on which it would expire pursuant to
Section 2.4(a) or (b) or the date 12 months following the Permitted Transferee’s
death.

  2.5   Vesting; Forfeiture.

  (a)   Vesting Generally. An Option shall be exercisable and vested upon such
terms and conditions or pursuant to such schedule as the Committee shall
determine. Except as otherwise provided in this Section 2.5 or unless otherwise
specified by the Committee or in an Eligible Employee’s employment agreement
approved by the Committee, an Option that is not vested upon a Participant’s
termination of employment shall be forfeited. If a Participant’s employment is
terminated by Fannie Mae for Cause, an Option that is not vested upon the
Participant’s termination shall be forfeited.

8



--------------------------------------------------------------------------------



 



  (b)   Change in Control. The Committee, in its discretion, may grant Options
that by their terms shall become immediately exercisable and fully vested upon a
Change in Control Event.     (c)   Retirement, Early Retirement, Total
Disability or Death. Unless otherwise specified by the Committee, an Option
shall become immediately exercisable and fully vested upon the Participant’s
Total Disability or the Participant’s termination of employment by reason of
Retirement, Early Retirement or death.     (d)   Vesting Upon Termination with
Separation Agreements. Notwithstanding the foregoing, (i) for a Participant who,
prior to the termination of employment, executes a separation agreement with
Fannie Mae pursuant to Fannie Mae’s Voluntary Separation Agreement program
(“VSA”) or Voluntary Separation Option program (“VSO”), one-half of the portion
of each Award that would have vested within 12 months of the date of such
Participant’s termination of employment shall become immediately exercisable and
fully vested upon the Participant’s termination; (ii) for a Participant who
accepts Fannie Mae’s offer to terminate employment voluntarily and, prior to
such termination, executes a separation agreement with Fannie Mae pursuant to an
Elective Severance Window under the Federal National Mortgage Association
Discretionary Severance Benefit Plan, the portion of each Award that would have
vested within 12 months of the date of such Participant’s termination of
employment by Fannie Mae, and one-half of the portion of each Award that would
have vested within 13-24 months of the date of termination, shall become
immediately exercisable and fully vested upon termination; and (iii) for a
Participant who, prior to the termination of his or her employment, executes a
separation agreement with Fannie Mae pursuant to a Displacement Program under
the Federal National Mortgage Association Discretionary Severance Benefit Plan
or pursuant to the Fannie Mae Individual Severance Plan, the portion of each
Award that would have vested within 12 months of the date of termination of
employment shall become immediately exercisable and fully vested upon the
Participant’s termination. If the Committee approves an employment agreement
with an Eligible Employee that provides for vesting of certain Awards upon the
employee’s termination, such Awards shall vest in accordance with the terms of
such Eligible Employee’s employment agreement.     (e)   “EPS Challenge Grants.”
Section 2.5(d) shall not apply to Options granted under the “EPS Challenge
Grant” program established by the Board on January 18, 2000 or, if so provided
by the Committee, to Options granted under other special incentive Option
programs.

  2.6   Option Amendments or Waiver of Restrictions. Subject to Sections 1.5 and
8.5 and the specific limitations on Awards contained in the Plan, the Committee
from time to time may authorize, generally or in specific cases only, for the
benefit of any Participant who is an Eligible Employee, any adjustment in the
vesting schedule, the restrictions upon or the term of an Award granted under
this Article II by amendment, waiver or other legally valid means. The amendment
or other action may provide, among other changes, for a longer or shorter
vesting or exercise period.     2.7   Gain Deferral. Any Participant who is
eligible to participate in the Fannie Mae Stock Option Gain Deferral Plan may
elect to exercise a Nonqualified Stock Option under the provisions of such plan.

III. Stock Appreciation Rights

  3.1   Grants. In its discretion, the Committee may grant to any Eligible
Employee Stock Appreciation Rights either concurrently with the grant of another
Award or in respect of an outstanding Award, in whole or in part, or may grant
to any Eligible Employee Stand-Alone SARs. Any Stock Appreciation Right granted
in connection with an Incentive Stock Option shall contain such terms as may be
required to comply with the provisions of Section 422 of the Code (or any
successor provision). Each Stand-Alone SAR shall specify the Award Period for
which the Stand-Alone SAR is granted and shall provide that the Stand-Alone SAR
shall expire at the end of such Award Period. The Committee may extend the Award
Period by amendment of a Stand-Alone SAR.     3.2   Exercise of Stock
Appreciation Rights.

  (a)   Related Awards. Unless the Award Document or the Committee otherwise
provides, a Stock Appreciation Right related to another Award shall be
exercisable at such time or times, and to the extent, that the related Award
shall be exercisable.     (b)   Stand-Alone SARs. Stand-Alone SARs shall be
exercisable and vest upon such terms and conditions or pursuant to such schedule
as the Committee shall determine at the time of the Award. Unless otherwise
provided by the Committee or in

9



--------------------------------------------------------------------------------



 



      an Eligible Employee’s employment agreement approved by the Committee,
(i) in the case of a Participant’s termination of employment for Cause,
Stand-Alone SARs shall expire and no longer be exercisable upon the
Participant’s termination; (ii) in the case of a Participant’s Total Disability
or a Participant’s termination of employment by reason of Retirement, Early
Retirement or death or having attained at least age 55 with at least five years
of service, Stand-Alone SARs shall become immediately exercisable and fully
vested upon the Participant’s Total Disability or termination of employment, and
Stand-Alone SARs shall expire and no longer be exercisable at the end of the
Award Period; and (iii) in the case of a Participant’s termination of employment
for any reason other than for Cause, Retirement, Early Retirement, Total
Disability or death or having attained at least age 55 with at least five years
of service, Stand-Alone SARs shall expire and no longer be exercisable on the
earlier to occur of (A) the end of the Award Period or (B) the date three months
following the Participant’s termination. The Committee, in its discretion, may
grant Stand-Alone SARs that by their terms shall become immediately exercisable
and fully vested upon a Change in Control Event.

  3.3   Payment.

  (a)   Amount. Unless the Committee otherwise provides, upon exercise of a
Stock Appreciation Right and surrender of the appropriate exercisable portion of
any related Award, the Participant shall be entitled to receive payment of an
amount determined by multiplying

  (i)   the difference obtained by subtracting the exercise price per share of
Common Stock under the related Award (if applicable) or the initial share value
specified in the Award from the Fair Market Value on the date of exercise, by  
  (ii)   the number of shares of Common Stock with respect to which the
Participant is exercising the Stock Appreciation Right.

  (b)   Form of Payment. The Committee, in its discretion, shall determine the
form in which payment shall be made of the amount determined under paragraph
(a) above, which may be solely in cash, solely in shares of Common Stock (valued
at their Fair Market Value on the date of exercise of the Stock Appreciation
Right), or partly in shares and partly in cash. If the Committee permits the
Participant to elect to receive cash or shares of Common Stock (or a combination
thereof) on such exercise, any such election shall be subject to such conditions
as the Committee may impose.

IV. Restricted Stock Awards

  4.1   Grants. The Committee, in its discretion, may grant one or more
Restricted Stock Awards to any Eligible Employee. Each Restricted Stock Award
Document shall specify the number of shares or units of Common Stock to be
issued to the Participant, the date of such issuance, the consideration for the
Restricted Stock, if any, to be paid by the Participant, the restrictions
imposed on the Restricted Stock, and the conditions of release or lapse of such
restrictions. Promptly after the lapse of restrictions on Restricted Stock,
shares of Common Stock equal to the number of shares or units as to which the
restrictions have lapsed (or such lesser number as may be permitted pursuant to
Section 8.4) shall be delivered or credited to the Participant or other person
entitled under the Plan to receive the shares. The Participant or such other
person shall deliver to Fannie Mae such further assurance and documents as the
Committee may require.     4.2   Restrictions.

  (a)   Pre-Vesting Restraints. Except as provided in Section 1.9, shares or
units of Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise disposed of or encumbered, either voluntarily or involuntarily, until
the restrictions have lapsed.     (b)   Dividend and Voting Rights. Unless
otherwise provided in the applicable Award Document, a Participant receiving
shares (but not units) of Restricted Stock shall be entitled to cash dividend
and voting rights for all shares of Common Stock issued even though they are not
vested, provided that such rights shall terminate immediately as to any shares
of Restricted Stock that cease to be eligible for vesting. If provided in the
applicable Award Document, a Participant receiving units of Restricted Stock
shall be entitled to cash dividend and voting rights for such units even though
they are not vested, provided that such rights shall terminate immediately as to
any units of Restricted Stock that cease to be eligible for vesting.

10



--------------------------------------------------------------------------------



 



  (c)   Accelerated Vesting. Unless otherwise provided by the Committee or in an
Eligible Employee’s employment agreement approved by the Committee, the
restrictions on Restricted Stock shall lapse upon the Participant’s Total
Disability or termination of employment by reason of Retirement, Early
Retirement, or death, and, if provided in the applicable Award Document,
restrictions on Restricted Stock held for more than one year from the Award Date
by Participants shall lapse upon a Change in Control Event.     (d)   Vesting
Upon Termination with Separation Agreements. Notwithstanding the foregoing,
(i) for a Participant who, prior to the termination of employment, executes a
separation agreement with Fannie Mae pursuant to Fannie Mae’s Voluntary
Separation Agreement program (“VSA”) or Voluntary Separation Option program
(“VSO”), one-half of the portion of each Award of Restricted Stock that would
have vested within 12 months of the date of such Participant’s termination of
employment shall become fully vested upon the Participant’s termination;
(ii) for a Participant who accepts Fannie Mae’s offer to terminate employment
voluntarily and, prior to such termination, executes a separation agreement with
Fannie Mae pursuant to an Elective Severance Window under the Federal National
Mortgage Association Discretionary Severance Benefit Plan, the portion of each
Award of Restricted Stock that would have vested within 12 months of the date of
such Participant’s termination of employment by Fannie Mae, and one-half of the
portion of each Award of Restricted Stock that would have vested within
13-24 months of the date of termination, shall become fully vested upon
termination; and (iii) for a Participant who, prior to the termination of his or
her employment, executes a separation agreement with Fannie Mae pursuant to a
Displacement Program under the Federal National Mortgage Association
Discretionary Severance Benefit Plan or pursuant to the Fannie Mae Individual
Severance Plan, the portion of each Award of Restricted Stock that would have
vested within 12 months of the date of termination of employment shall become
fully vested upon the Participant’s termination. If the Committee approves an
employment agreement with an Eligible Employee that provides for vesting of
certain Awards upon the employee’s termination, such Awards shall vest in
accordance with the terms of such Eligible Employee’s employment agreement.    
(e)   Forfeiture. Unless otherwise provided by the Committee or in an Eligible
Employee’s employment agreement approved by the Committee, Restricted Stock as
to which the restrictions have not lapsed in accordance with the provisions of
the Award or pursuant to Section 4.2(c) shall be forfeited upon a Participant’s
termination of employment. Upon the occurrence of any forfeiture of Restricted
Stock, the forfeited Restricted Stock shall be automatically transferred to
Fannie Mae without payment of any consideration by Fannie Mae and without any
action by the Participant.

V. Performance Share Awards and Stock Bonuses

  5.1   Grants of Performance Share Awards.

  (a)   The Committee, in its discretion, may grant Performance Share Awards to
Eligible Employees. An Award shall specify the maximum number of shares of
Common Stock (if any) subject to the Performance Share Award and its terms and
conditions. The Committee shall establish the specified period (a “performance
cycle”) for the Performance Share Award and the measure(s) of the performance of
Fannie Mae (or any part thereof) or the Eligible Employee. The Committee, during
the performance cycle, may make such adjustments to the measure(s) of
performance as it may deem appropriate to compensate for, or reflect, any
significant changes that may occur in accounting practices, tax laws and other
laws or regulations that alter or affect the computation of the measure(s). The
Award Document shall specify how the degree of attainment of the measure(s) over
the performance cycle is to be determined.     (b)   In its discretion, the
Committee may grant Performance Share Awards which, by their terms, provide
that, upon a Change in Control Event, payments shall be made with respect to a
Performance Share Award held for more than one year from the Award Date by an
Eligible Employee, based on the assumption that the performance achievement
specified in the Award would have been attained by the end of the performance
cycle. If the Committee approves an employment agreement with an Eligible
Employee that provides for payments with respect to a Performance Share Award
upon the employee’s termination, payments shall be made with respect to such
Performance Share Awards in accordance with the terms of such Eligible
Employee’s employment agreement.     (c)   Unless otherwise provided by the
Committee or in an Eligible Employee’s employment agreement approved by the
Committee, if an Eligible Employee’s employment is terminated because of
Retirement, Total Disability or Early Retirement prior to the end of the
performance cycle, but at least 18 months after the first day of the performance
cycle, such Eligible Employee shall receive a pro rata Performance Share Award,
calculated as if the Eligible Employee were employed by Fannie Mae at the end of
the performance cycle but adjusted to reflect the portion of the performance
cycle

11



--------------------------------------------------------------------------------



 



      in which the Participant actually was employed by Fannie Mae, payable in
full as soon as practicable after the end of the performance cycle.

  (d)   Unless otherwise provided by the Committee or in an Eligible Employee’s
employment agreement approved by the Committee, if an Eligible Employee’s
employment is terminated because of the Eligible Employee’s death prior to the
end of the performance cycle, but at least 18 months after the first day of the
performance cycle, the Eligible Employee shall receive a pro rata Performance
Share Award, payable in full as soon as practicable after the Eligible
Employee’s death, in an amount that is based upon the Committee’s assessment of
the likelihood of Fannie Mae’s success in attaining the performance measures by
the end of the performance cycle and the portion of the performance cycle during
which the Eligible Employee was employed by Fannie Mae, and calculated using the
date of the Eligible Employee’s death as the date for establishing the Fair
Market Value of such Award.     (e)   Unless otherwise provided by the Committee
or in an Eligible Employee’s employment agreement approved by the Committee, if,
after the end of the performance cycle, an Eligible Employee’s employment is
terminated because of the Eligible Employee’s Retirement, Total Disability,
death or Early Retirement, all portions of the Eligible Employee’s Performance
Share Award not yet paid shall be paid in full as soon as practicable
thereafter, except to the extent subject to a deferral election under Section
5.3.     (f)   Unless otherwise provided by the Committee or in an Eligible
Employee’s employment agreement approved by the Committee, any Eligible Employee
who is not employed by Fannie Mae on the last day of a performance cycle or on
the date of a scheduled payment of any portion of a Performance Share Award
(determined without regard to any deferral election under Section 5.3), other
than by reason of the Eligible Employee’s Retirement, Total Disability, death or
Early Retirement, shall forfeit such payment and all future payments with
respect to such performance cycle.

  5.2   Grants of Stock Bonuses. The Committee may grant a Stock Bonus to any
Eligible Employee in such amounts of shares of Common Stock and on such terms
and conditions as determined from time to time by the Committee.     5.3  
Deferred Payments. The Committee, in its discretion, may permit any Eligible
Employee to defer receipt of a Performance Share Award. Such deferral shall be
subject to such further conditions, restrictions or requirements as the
Committee may impose, subject to any vested rights of the Eligible Employee.

VI. Nonmanagement Director Options

  6.1   Participation. Awards under this Article VI shall be made only to
Nonmanagement Directors.     6.2   Annual Option Grants.

  (a)   Annual Awards. On the first day of the Director Term in 2004 and in each
subsequent year prior to the Plan Termination Date (each of which shall be the
Award Date), there shall be granted automatically (without any action by the
Board or the Committee) to each Nonmanagement Director then in office a
Nonqualified Stock Option to purchase 4,000 shares of Common Stock. Any
Nonmanagement Director appointed or elected to office during a Director Term
shall be granted automatically (without any action by the Board or the
Committee) a Nonqualified Stock Option (the Award Date of which shall be the
date such person takes office) to purchase the nearest whole number of shares of
Common Stock equal to 4,000 multiplied by the number of partial or full calendar
months remaining in the Director Term in which the Award is granted divided by
12.     (b)   Maximum Number of Shares. Annual grants that would otherwise cause
the total Awards under this Plan to exceed the maximum number of shares of
Common Stock under Section 1.5(b) shall be prorated to come within such
limitation.     (c)   Discontinuance of Annual Option Grants. Notwithstanding
Section 6.2(a), no additional annual grants of Nonqualified Stock Options
pursuant to Section 6.2(a) shall be made to Nonmanagement Directors after the
grants made with respect to the annual meeting of the shareholders held in 2004.

12



--------------------------------------------------------------------------------



 



  6.3   Option Price. The exercise price per share of Common Stock covered by
each Option granted under Sections 6.2 or 6.7 shall be 100 percent of the Fair
Market Value on the Award Date. Notwithstanding any provision of the Plan, an
Option may not be modified so as to reduce the exercise price of the Option. The
exercise price of any Option granted under this Article shall be paid in full at
the time of each purchase, in cash or by check or in shares of Common Stock
valued at their Fair Market Value on the date of exercise of the Option, or
partly in shares and partly in cash.

6.4 Option Period and Ability to Exercise. Each Option granted under
Sections 6.2 or 6.7 shall provide that the Option shall expire ten years from
the Award Date and shall be subject to earlier termination as provided below.
Each Option granted under Sections 6.2 or 6.7 shall vest and become exercisable
over a four-year period at a rate of 25 percent each year on the anniversary of
the date of grant.

  6.5   Termination of Directorship. If an NMD Participant’s services as a
member of the Board terminate for any reason, any Option granted under
Sections 6.2 or 6.7 held by the NMD Participant shall immediately vest and may
be exercised until the earlier of one year after the date of such termination or
the expiration of the stated term of the Option.     6.6   Adjustments. Options
granted under Sections 6.2 or 6.7 shall be subject to adjustment as provided in
Section 8.2, but only to the extent that such adjustment is based on objective
criteria and is consistent with adjustments to Options or other Awards held by
persons other than Nonmanagement Directors.     6.7   Additional Option Awards.
Under this Article VI, the Committee may grant additional Option Awards to
Nonmanagement Directors as appropriate, based on market compensation data or
other information or circumstances.

VII. Nonmanagement Director Restricted Stock

  7.1   Participation. Awards under this Article VII shall be made only to
Nonmanagement Directors. Neither the Plan nor any action taken under the Plan
shall give any NMD Participant the right to be reappointed or renominated to
serve as a member of the Board.     7.2   Annual Grant of Restricted Stock.

  (a)   Commencing with the annual meeting of the Company’s shareholders held in
2008, each Nonmanagement Director who is a member of the Board immediately
following each annual meeting of the shareholders of the Company, shall be
granted, immediately following such annual meeting, a Restricted Stock Award in
the form of units (rounded down to the nearest full unit) representing shares of
Common Stock. In 2008, this grant shall have an aggregate Fair Market Value on
the date of grant equal to $135,000. In future years, the amount of the grant
shall be equal to $135,000 or such other amount to be determined by the Board
prior to the annual meeting. The Committee may determine, prior to the scheduled
grant date, to substitute Restricted Stock in the form of restricted shares of
Common Stock for the Restricted Stock units granted under Section 7.2.     (b)  
A Nonmanagement Director who is newly appointed or elected after the annual
meeting of the Company’s shareholders held in 2008 and between annual meetings
of the Company’s shareholders shall be granted upon such appointment or election
a pro rata portion of the Award of Restricted Stock that would have been granted
to such newly appointed or elected Nonmanagement Director under Section 7.2(a)
had he or she been a member of the Board on the date of the annual meeting of
the shareholders of the Company occurring immediately prior to his or her
election or appointment. The pro rata portion shall be determined by multiplying
the number of units or shares of Restricted Stock that would have been awarded
had the newly appointed or elected Nonmanagement Director been a member of the
Board immediately following the annual meeting of shareholders occurring
immediately prior to his or her election or appointment by a fraction, the
numerator of which is twelve minus the number of full calendar months between
such annual meeting and the Nonmanagement Director’s appointment or election,
and the denominator of which is twelve, with the resulting total rounded down to
the nearest full unit or share.     (c)   The Restricted Stock granted under
Sections 7.2(a) and (b) shall become 100 percent vested on the day before the
annual meeting of the Company’s shareholders that first occurs following the
date of grant, but in no event later than the one year anniversary of the date
of grant. The Restricted Stock granted under Sections 7.2(a) and 7.2(b) shall
also become 100 percent vested, to the extent not previously vested, upon
termination of the NMD Participant’s membership on the Board because of
(i) Total Disability or (ii) death. Any Restricted Stock that is not vested (or
that does not become

13



--------------------------------------------------------------------------------



 



      vested in accordance with the previous sentence) shall be forfeited upon
the termination of the NMD Participant’s membership on the Board.

  (d)   Unless delivery of the shares has been deferred by the NMD Participant
in accordance with Section 7.3, promptly after, and in all events within 30 days
after the vesting of the Restricted Stock, shares of Common Stock equal to the
number of units or shares which have become vested shall be delivered to the NMD
Participant or other person entitled under the Plan to receive the shares.    
(e)   An NMD Participant receiving Restricted Stock units shall be entitled to
receive dividend equivalents with respect to the Restricted Stock units.
Dividend equivalents shall be paid in the same amount and at the same time as
dividends are paid on the Common Stock. An NMD Participant receiving shares of
Restricted Stock shall be entitled to cash dividend and voting rights for all
shares of Common Stock issued even though they are not vested.     (f)   The
awards of Restricted Stock with a value of $75,000 in 2006 and $90,000 in 2010
provided for in Section 7.2 as originally adopted and approved by the
shareholders on May 20, 2003 shall not be granted.

  7.3   Deferrals. An NMD Participant may elect to defer the shares that the NMD
Participant would otherwise receive pursuant to Section 7.2(d) by submitting an
irrevocable deferral election (in a form provided by the Company) no later than
December 31 of the year prior to the year in which the grant of Restricted Stock
is made. Dividend equivalents shall be credited with respect to the deferred
shares at the same time dividends are paid with respect to the Common Stock, and
shall be deemed to be reinvested in additional deferred shares of Common Stock
based on the Fair Market Value of the Common Stock on the date credited.
Distributions of shares deferred pursuant to this Section 7.3 shall be paid in a
single lump-sum distribution (with cash paid for fractional shares) on the first
business day of the month that is six months following the month in which the
NMD Participant separates from service within the meaning of Section 409A of the
Code. Deferrals made pursuant to this Section 7.3 shall be subject to such other
terms and conditions established by the Company and set forth in a deferral
election form and related documents. All deferrals hereunder shall be
accomplished in a manner consistent with the requirements of Section 409A of the
Code.     7.4   Adjustments. Restricted Stock granted under this Article VII
shall be subject to adjustment as provided in Section 8.2.     7.5   Additional
Restricted Stock and Other Stock Awards.

  (a)   Under this Article VII, the Committee may grant additional Restricted
Stock Awards to Nonmanagement Directors as appropriate, based on market
compensation data or other information or circumstances. The Committee may also
grant Awards consisting of deferred Common Stock to Nonmanagement Directors who
elect to convert their Nonmanagement Director retainer payments into deferred
Common Stock, in each case consistent with the requirements of Section 409A of
the Code.     (b)   An NMD Participant who elects to convert his or her
Nonmanagement Director retainer payments into deferred Common Stock pursuant to
Section 7.5(a) shall submit an irrevocable deferral election (in a form provided
by the Company) no later than December 31 of the year prior to the year in which
the retainer payments are earned and paid. Notwithstanding the forgoing, a newly
appointed or elected NMD Participant may make an election to convert the NMD
Participant’s retainer payments for the current calendar year into deferred
Common Stock; provided, that, such election is made no later than thirty days
following the Participant’s appointment or election to the Board and applies
only to payments that are earned and paid after the date of the election.
Dividend equivalents shall be credited with respect to the deferred shares at
the same time dividends are paid with respect to the Common Stock, and shall be
deemed to be reinvested in additional deferred shares of Common Stock based on
the Fair Market Value of the Common Stock on the date credited. Distributions of
shares deferred pursuant to this Section 7.5(b) shall be paid in a single
lump-sum distribution (with cash paid for fractional shares) on the first
business day of the month that is six months following the month in which the
NMD Participant separates from service within the meaning of Section 409A of the
Code. Deferrals made pursuant to this Section 7.5(b) shall be subject to such
other terms and conditions, consistent with Section 409A of the Code, as may be
established by the Company and set forth in a deferral election form and related
documents.

VIII. Other Provisions

  8.1   Rights of Eligible Employees, Participants and Beneficiaries.

  (a)   Employment Status. Status as an Eligible Employee shall not be construed
as a commitment that any Award will be made under this Plan to an Eligible
Employee or to Eligible Employees generally.     (b)   No Employment Contract.
Nothing contained in the Plan (or in any other documents related to the Plan or
to any Award) shall confer upon any Participant any right to continue in the
employ or other service of Fannie Mae or constitute any contract or agreement of
employment or other service, nor shall the Plan interfere in any way with the
right of Fannie Mae to change such person’s compensation or other benefits or to
terminate the employment of such person, with or without cause; provided,
however, that nothing contained in the Plan or any related document shall
adversely affect any independent contractual right of any Participant without
the Participant’s consent.

14



--------------------------------------------------------------------------------



 



  (c)   Plan Not Funded. Awards payable under the Plan shall be payable in
shares of Common Stock or from the general assets of Fannie Mae, and (except as
provided in Section 1.5(c)) no special or separate reserve, fund or deposit
shall be made to assure payment of Awards. No Participant, Beneficiary or other
person shall have any right, title or interest in any fund or in any specific
asset (including shares of Common Stock, except as expressly otherwise provided)
of Fannie Mae by reason of any Award hereunder. Neither the provisions of the
Plan (or of any related documents), nor the creation or adoption of the Plan,
nor any action taken pursuant to the provisions of the Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between
Fannie Mae and any Participant, Beneficiary or other person. To the extent that
a Participant, Beneficiary or other person acquires a right to receive payment
pursuant to any Award hereunder, such right shall be no greater than the right
of any unsecured general creditor of Fannie Mae.

  8.2   Adjustments.

  (a)   Events Requiring Adjustments. If any of the following events occur, the
Committee shall make the adjustments described in Section 8.2(b): (i) any
recapitalization, stock split (including a stock split in the form of a stock
dividend), reverse stock split, reorganization, merger, combination,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Stock or other securities of Fannie Mae, (ii) any issuance of warrants or other
rights to purchase shares of Common Stock or other securities of Fannie Mae
(other than to employees) at less than 80 percent of Fair Market Value on the
date of such issuance, (iii) a sale of substantially all the assets of Fannie
Mae, or (iv) any other similar corporate transaction or event with respect to
the Common Stock.     (b)   Adjustments to Awards. If any of the events
described in Section 8.2(a) occurs, then the Committee shall, in the manner and
to the extent (if any) as it deems appropriate and equitable,
(i) proportionately adjust any or all of (1) the number and type of shares of
Common Stock that thereafter may be made the subject of Awards (including the
specific maximum set forth in Section 1.5), (2) the number, amount and type of
shares of Common Stock subject to any or all outstanding Awards, (3) the grant,
purchase or exercise price of any or all outstanding Awards, (4) the shares of
Common Stock or cash deliverable upon exercise of any outstanding Awards, or
(5) the performance standards appropriate to any outstanding Awards; or
(ii) make provision for a cash payment or for the substitution or exchange of
any or all outstanding Awards based upon the distribution or consideration
payable to holders of Common Stock upon or in respect of the event; provided,
however, in each case, that with respect to Awards of Incentive Stock Options,
no adjustment shall be made that would cause the Plan to violate Section 422 or
424(a) of the Code or any successor provisions thereto.

  8.3   Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of shares of Common Stock and the payment
of money under the Plan or under Awards granted hereunder are subject to
compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities law and federal
margin requirements) and to approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for Fannie Mae, be necessary or
advisable in connection therewith. Any securities delivered under the Plan shall
be subject to such restrictions, and the person acquiring the securities shall,
if requested by Fannie Mae, provide such assurances and representations to
Fannie Mae, as Fannie Mae may deem necessary or desirable to assure compliance
with all applicable legal requirements.     8.4   Tax Withholding. Upon any
exercise, vesting or payment of any Award or upon the disposition of shares of
Common Stock acquired pursuant to the exercise of an Incentive Stock Option
prior to satisfaction of the holding period requirements of Section 422 of the
Code (or any successor provision), the Committee may make such provisions and
take such steps as it may deem necessary or appropriate for the withholding by
Fannie Mae of all federal, state, local and other taxes required by law to be
withheld, including without limitation, the right, at its option, to the extent
permitted by law (i) to require the Participant (or Personal Representative or
Beneficiary, as the case may be) to pay or provide for payment of the amount of
any taxes that Fannie Mae may be required to withhold with respect to the
transaction as a condition to the release of the shares of Common Stock or the
making of any payment or distribution, or (ii)(a) to deduct from any amount
payable in cash, or (b) to reduce the number of shares of Common Stock otherwise
deliverable (or otherwise reacquire such shares), based upon their Fair Market
Value on the date of delivery, or (c) to grant the Participant the right to
elect reduction in the number of shares upon such terms and conditions as it may
establish for the amount of any taxes that Fannie Mae may be required to
withhold.

15



--------------------------------------------------------------------------------



 



  8.5   Plan Amendment, Termination and Suspension.

  (a)   Board Authorization. Subject to this Section 8.5, the Board may, at any
time, terminate or amend, modify or suspend the Plan, in whole or in part. No
Awards may be granted during any suspension of the Plan or after termination of
the Plan, but the Committee shall retain jurisdiction as to Awards then
outstanding in accordance with the terms of the Plan.     (b)   Shareholder
Approval. If any amendment would (i) materially increase the benefits accruing
under the Plan, or (ii) materially increase the aggregate number of shares of
Common Stock that may be issued under the Plan (except as provided in
Section 8.2), then to the extent deemed necessary or advisable by the Board or
as required by law or the rules of the NYSE, such amendment shall be subject to
shareholder approval.     (c)   Amendments to Awards. Without limiting any other
express authority granted under the Plan, but subject to its express limits, the
Committee may waive conditions of or limitations on Awards, without the consent
of the Participant, and may make other changes to the terms and conditions of
Awards that do not affect the Participant’s rights and benefits under an Award
in any materially adverse manner.     (d)   Limitations on Amendments to Plan
and Awards. No amendment, suspension or termination of the Plan or any change
affecting any outstanding Award shall, without the written consent of the
Participant, Beneficiary or Personal Representative, as applicable, affect in
any manner materially adverse to such person any rights or benefits of any such
person or any obligations of Fannie Mae under any Award granted under the Plan
prior to the effective date of such change; however, any changes made pursuant
to Section 8.2 shall not be deemed to constitute changes or amendments for
purposes of this Section 8.5.

  8.6   Privileges of Stock Ownership. Except as otherwise expressly authorized
by the Committee or the Plan and expressly stated in an Award Document, a
Participant shall not be entitled to any privilege of stock ownership as to any
shares of Common Stock not actually delivered to and held of record by the
Participant. No adjustment shall be made for dividends or other shareholder
rights for which a record date is prior to the date of delivery of such shares.
    8.7   Effective Date of the Plan. The Plan shall be effective as of the date
of the meeting at which the shareholders of Fannie Mae approve it.     8.8  
Term of the Plan. No Award shall be granted after the Plan Termination Date.
Unless otherwise expressly provided in the Plan or in an applicable Award
Document, any Award may extend beyond the Plan Termination Date, and all
authority of the Committee with respect to Awards hereunder shall continue
during any suspension of the Plan and in respect of Awards outstanding on the
Plan Termination Date.     8.9   Governing Law/Construction/Severability.

  (a)   Choice of Law. The Plan, the Awards, all documents evidencing Awards,
and all other related documents shall be governed by, and construed in
accordance with the laws of the District of Columbia, without reference to its
principles of conflicts of law.     (b)   Severability. If any provision shall
be held by a court of competent jurisdiction to be invalid and unenforceable,
the remaining provisions of the Plan shall continue in effect.

  8.10   Captions. Captions and headings are given to the sections and
subsections of the Plan solely as a convenience to facilitate reference. The
headings shall not be deemed in any way material or relevant to the construction
or interpretation of the Plan or of its provisions.     8.11   Effect of Change
of Subsidiary Status. For purposes of the Plan and any Award, if an entity
ceases to be a Subsidiary, the employment of all Participants who are employed
by such entity shall be deemed to have terminated, except any Participant who
continues as an employee of another entity within Fannie Mae.     8.12  
Nonexclusivity of Plan. Nothing in the Plan shall limit or be deemed to limit
the authority of the Board or the Committee to grant awards or authorize any
other compensation, with or without reference to the Common Stock, under any
other plan or authority.

16



--------------------------------------------------------------------------------



 



  8.13   Plan Binding on Successors. The obligations of Fannie Mae under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, consolidation or other reorganization of Fannie Mae, or upon
any successor corporation or organization succeeding to substantially all of the
assets and business of Fannie Mae. Fannie Mae agrees that it will make
appropriate provisions for the preservation of all Participants’ rights under
the Plan in any agreement or plan that it may enter into or adopt to effect any
such merger, consolidation, reorganization or transfer of assets.

17